UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1875



JOHN PAUL TURNER,

                                              Plaintiff - Appellant,

          versus


AUGUSTA COUNTY COMMONWEALTH’S ATTORNEY,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Samuel G. Wilson, District
Judge. (5:07-cv-00084-sgw)


Submitted:   October 19, 2007           Decided:     November 27, 2007


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             John Paul Turner appeals the district court’s orders

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000) and denying his motion for reconsideration.

We    have   reviewed   the    record   and   find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court. Turner v. Augusta County Commonwealth’s Attorney, No. 5:07-

cv-00084-sgw (W.D. Va. filed Aug. 9, 2007, entered Aug. 14, 2007;

Aug. 24, 2007).     We deny Turner’s motion to conduct protest event

and   dispense   with   oral    argument    because   the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                    - 2 -